Citation Nr: 0532908	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-15 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to an increased rating for psychiatric 
disability, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  He served as a medic in Vietnam and was 
awarded the Combat Medic Badge.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 2003, the Board remanded the case to the RO for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate consideration.

The issue of entitlement to service connection for a 
bilateral hearing loss disability is addressed in the REMAND 
below.


FINDING OF FACT

The occupational and social impairment from the veteran's 
service-connected psychiatric disability more nearly 
approximates total than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for 
psychiatric disability are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) and the implementing 
regulations are applicable to the matter decided herein.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim.  
Therefore, no further development under the VCAA or the 
implementing regulations is required with respect to this 
matter.  


Evidentiary Background

The veteran's service medical records show that the veteran 
was diagnosed with a schizophrenic reaction during active 
duty.  Service connection for a schizophrenic reaction, 
paranoid type, was established by rating action in March 
1971.  An initial 30 percent disability evaluation was 
assigned effective from December 1970.

Subsequent VA outpatient treatment records show that the 
veteran was treated for depression and PTSD.  A May 2002 
treatment record notes that he got tears in eyes when 
thinking of Vietnam.  Despite a marriage of 30 years, he 
tended to withdraw from others.  He had 5 grown children.  He 
had worked for 21 years in a steel mill.  He reported that he 
was a loner and had exaggerated startle reaction.  He 
complained of anxiety and a short temper.  Sometimes at night 
or when triggered by a loud noise, he would have flashbacks.  
He complained of depression and insomnia.  

In June 2002, the veteran reported that he was sleeping 
better and was more relaxed after taking medication.  He was 
pleased with the relationships he had established with other 
veterans in group treatment.  This experience was new to him 
as he tended to isolate himself from everyone, including 
family.  The veteran had no substance abuse history and no 
bizarre or self-destructive behavior.  He enjoyed watching 
television.  The veteran was neatly dressed.  He had good eye 
contact with full affect.  His mood was euthymic.  His speech 
was spontaneous with normal volume, rate, and prosody.  He 
timed his speech to accommodate breathing.  There were no 
perceptual disturbance and no suicidal or homicidal ideation.  
His insight was fair and his judgment was good.  Chronic PTSD 
was diagnosed.  It was not clear if the veteran had 
schizophrenia.  A Global Assessment of Function (GAF) score 
of 50 was assigned.  

By rating action in July 2002, the RO denied an increased 
rating for the veteran's service-connected psychiatric 
disability.  The veteran appealed that decision.  

A September 2002 VA outpatient treatment record notes that 
the veteran had a clearly constricted affect, panic attacks 
more than once per week, significant forgetfulness, 
disturbances of motivation, irritable mood, and a major 
disturbance in the ability to maintain work or social 
relationships.  He suffered from morbid obesity caused by 
excessive eating and under activity.  It appeared quite clear 
that the veteran used eating as a way to escape painful 
feelings that come from PTSD.  When the veteran was working, 
supervisors and coworkers feared him due to his volatile 
temper.  The veteran was neatly dressed and ambulated with 
effort lugging a portable oxygen tank.  A GAF score of 50 was 
assigned.  The veteran's psychiatrist opined that the 
veteran's PTSD was disabling from a physical, occupational, 
and social standpoint.  

The veteran was afforded another VA compensation and pension 
examination in January 2003.  The death and injuries that he 
witnessed in Vietnam caused him significant stress.  The 
veteran last worked at a steel mill in 1999.  He stopped 
working due to disability after 21 years at the mill.  While 
the veteran had been married to his wife for 31 years, they 
had been separated for about a month.  Years ago, when he was 
drinking, he used to beat his wife.  He had five children, 
but only one child continued to talk with him on a regular 
basis.  In terms of friendships, he had problem talking with 
others.  He could talk to two of his nieces very well and his 
mother also called and checked on him regularly.  He could 
also get along with some of the veteran's in his PTSD group.  
Other than his group therapy treatment, the veteran watched 
television, went to medical treatment, and attended church.  

The veteran's present complaints included problems trusting 
others.  He did not like anyone to be behind him or to go 
out.  He tossed and turned in his sleep; however, medication 
helped.  He had trouble remembering things.  He sometimes 
heard jungle noises.  He talked about being irritable and 
flying off the handle.  He also talked of some hypervigilance 
and felt that people were trying to take advantage of him.  

On examination, the veteran was oriented times four.  His 
motor activity was within normal limits.  His eye contact was 
variable and his attitude was cooperative.  His mood was 
described as "running up and down the road."  The examiner 
noted that his mood was at times depressed, but he did 
demonstrate a full range of emotion and his affect was 
appropriate to content.  His speech was normal in rate and 
tone.  Hallucinations were denied and not evident.  Suicidal 
and homicidal ideations or plans were denied.  His thought 
processes were generally goal directed and relevant.  His 
memory was good to fair for remote, recent, and immediate 
material.  His intelligence was estimated in the low average 
to average range.  He had partial insight into his problems.  
The impression was chronic PTSD.  A GAF of 61 was assigned.  
The examiner felt that the veteran's social adaptability and 
interaction with others were mildly to moderately impaired.  
His flexibility and reliability in an industrial setting were 
mildly impaired.  The examiner noted that it seemed like more 
of his impairment in an occupational setting was due to some 
significant medical problems rather than PTSD.  His estimated 
disability would be characterized in the mild range.  

In a statement dated in June 2003, the veteran's VA 
psychiatrist and VA psychologist noted that the veteran had 
been receiving treatment at the Dorn VA Medical Center (VAMC) 
since May 2002.  His treatment included individual and group 
therapy.  It was noted that the veteran's symptoms had 
worsened over the last three months.  His symptoms were 
consistent with PTSD in the serious range with GAF ranging 
from 45 to 50 with mild improvement to 55 in January and 
February 2003.  This coincided with a separation from his 
wife and children and reflected anxiety around others and 
reliance on avoidance and isolation to cope with PTSD.  The 
veteran presented with hypervigilance, irritability, 
difficulty with concentration, flashbacks, and intrusive 
thoughts of Vietnam, difficulty sleeping and marital 
conflicts.  He also presented with blunted and flattened 
affect, severe isolation (he stayed on perimeter and remained 
quiet in group, lived in his basement the majority of the 
time, and had limited, but polite, interaction with his wife 
and children).  Serious disturbance of mood was also noted as 
the veteran had anxiety around people, severe emotional 
numbing secondary to anger, and cues from combat, severe 
anger and thoughts of rage, which dramatically increased his 
anxiety, avoidance of affect and social isolation.  One 
gravely destructive coping mechanism was his overeating that 
had led to morbid obesity and multiple health problems. 

The veteran was also afforded a VA psychiatric examination in 
December 2004.  The veteran continued to have symptoms of 
PTSD.  He had insomnia and slept approximately 3 to 4 hours 
per night with medication.  He tossed and turned and has hit 
and kicked his wife in the past.  He woke up in sweats.  He 
had nightmares of combat experiences in Vietnam 3 to 4 times 
per week.  He had almost daily intrusive thoughts of combat.  
He talked about losing lots of "good guys" in the war and 
had survivor guilt.  He had irritability and could not 
tolerate being around young children.  He had anxiety and was 
depressed more days than not since leaving the service.  He 
continued to have crying spells, but they had decreased some.  
He had anhedonia.  He had difficulty with trust and a sense 
of estrangement from others.  He preferred to isolate 
himself.  He had some passive suicidal thoughts with the last 
ones being a week prior to the evaluation.  He had homicidal 
thoughts when angry with the last episode occurring a week 
before the examination.  His homicidal thoughts were directed 
towards his wife.  He described himself as cautious due to 
hypervigilance.  He avoided crowds, going to the store, 
having people behind him, war movies, and television coverage 
of war.  He reported that he panics particularly when going 
to the store.  He had some paranoia.  After arguing with his 
wife, he does not eat her food for fear that it might be 
contaminated.  

The veteran had no friends except for one person that he grew 
up with.  He attended church weekly and participated in 
exercise groups and PTSD groups, but he otherwise spent his 
time sitting around the house isolated.  He no longer went 
out to eat.  When at church he sat in the back so he cold get 
out as fast as he could.  When he does have to go to the 
grocery story, he goes in the early morning when no one else 
is there.  His wife took care of paying the bills due to his 
problems with memory and concentration.  While he had 
separated from his wife for three months, they were back 
together. 

Mental status examination revealed that the veteran was 
alert, oriented, and cooperative.  His speech was slow and 
halting.  He made good eye contact.  There was no evidence of 
psychomotor agitation or retardation.  His mood was described 
as "all right."  His affect was blunted to tearful at 
times.  His thought processes were logical and goal directed 
without evidence of looseness of associations.  He denied 
frank hallucinations and delusions, but did report flashbacks 
and some paranoia.  An assessment of severe PTSD was rendered 
with assignment of a GAF score of 35.

The examiner noted that the veteran clearly met the criteria 
for PTSD.  He continued to have problems with insomnia, 
nightmares, flashbacks, intrusive thoughts, exaggerated 
startle response, hypervigilance, anhedonia, difficulty with 
trust, a sense of estrangement from others, a desire to 
isolate, anxiety, depression with periodic suicidal thoughts, 
irritability with periodic homicidal thoughts, survivor 
guilt, panic, avoidance and decreased concentration and 
memory.  His social adaptability and interaction with others 
were severely to totally impaired due to his problems with 
irritability, depression, and desire to isolate.  His 
flexibility, adaptability, and efficiency in an industrial 
environment were totally impaired.  The veteran's overall 
level of disability was felt to be total and likely 
permanent.  He was unemployable.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.  

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  Id.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

After a review of the evidence, the Board finds that a 
schedular disability evaluation of 100 percent is warranted 
for the veteran's PTSD.  In this regard, the Board notes that 
the evidence shows that the social and occupational 
impairment from the veteran's PTSD more nearly approximates 
total than the lesser impairment required for a 70 percent 
evaluation.  The veteran's most recent examination resulted 
in a GAF score of 35 which is indicative of some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  

Despite being in a long-term marriage, the veteran has 
marital difficulties.  He has abused his wife in the past.  
He has difficulty interacting with others and cannot trust 
others.  He has sleep disturbances only sleeping 3 to 4 ours 
per night.  He has almost daily intrusive thoughts of combat 
and survivor guilt.  He was isolative and has had suicidal 
and homicidal thoughts.  He has only one friend.  While he 
attended church, he sat in the back to leave as soon as 
possible.  He was felt to have severe PTSD and his social and 
industrial adaptability was felt to be severely to totally 
impaired due to his problems with irritability, depression, 
and desire to isolate.  

Accordingly, a 100 percent disability rating is appropriate 
for the veteran's service-connected PTSD.  


ORDER

A 100 percent disability evaluation is granted for the 
veteran's service-connected psychiatric disability, subject 
to the criteria applicable to the payment of monetary 
benefits.  


REMAND

The veteran contends that service connection is warranted for 
hearing loss disability because it is the result of noise 
exposure from weapons and artillery during his service in 
Vietnam.  While the veteran was afforded a VA examination in 
November 2004 VA addressing his hearing loss disability, this 
examination is inadequate for adjudication purposes.  VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While 
the examiner opined that the veteran's hearing loss 
disability did not likely begin during his military service, 
she did not proffer an opinion as to whether it was at least 
as likely as not that the veteran's current hearing loss 
disability is etiologically related to his active service.  
On remand, the veteran should be afforded a new examination 
addressing the etiology of his current hearing loss 
disability.  

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions: 

1.  The veteran should be scheduled for a 
VA audiology examination to determine the 
nature and etiology of any currently 
present hearing loss disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
veteran's hearing loss is etiologically 
related to the veteran's military 
service, to include noise exposure during 
combat.  

The examiner should set forth the 
complete rationale for the opinion.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Thereafter, the RO or the AMC should 
adjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss disability on a de novo basis.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to reply.  

Thereafter, the case should be returned to the Board for 
further consideration if otherwise in order.  No action is 
required of the appellant until he is otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


